Citation Nr: 1241323	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for erectile dysfunction. 

3.  Entitlement to service connection for a sleep disorder including sleep apnea and narcolepsy. 

4.  Entitlement to a total rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from July 1965 to July 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from August and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2010 rating decision and statement of the case, the RO granted increased ratings of 20 percent each for peripheral neuropathy of the lower extremities.  In May 2010, the Veteran perfected an appeal of all issues including the assigned ratings for bilateral peripheral neuropathy and requested a hearing before the Board by videoconference from the RO.  In correspondence in March 2011, the Veteran's representative referred to a November 2007 claim and noted, "The Veteran also raised the issue of a higher rating for peripheral neuropathy of the lower extremities which was satisfied by the rating decision of April 5, 2010."  Therefore, the claims for increased ratings for peripheral neuropathy of the lower extremities will not be considered in this decision.  In the same correspondence, the representative withdrew the request for a hearing.  25462687

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran served as a U.S. Army Soldier, warrant officer, and commissioned officer retiring at the rank of major.  The Veteran performed duties as a rotary wing aircraft pilot and instructor with combat duty in the Republic of Vietnam.  He was awarded the Distinguished Flying Cross, Bronze Star Medal, Purple Heart Medal, and multiple Air Medals.  He contends that his sleep disorder and hypertension first manifested in service; that his erectile dysfunction is secondary to diabetes mellitus, hypertension, or the associated medications; and that he is unable to pursue any form of substantially gainful employment because of his service-connected disabilities.  

The Board concludes that additional development is necessary to decide the claims.  

Social Security Administration Records

The claims file contains excerpts from SSA disability claim adjudication in January and February 2008.  A claims examiner noted that the Veteran claimed disability in part because of a sleep disorder and high blood pressure.  Records of SSA development and adjudication were received on a compact disc but the disc was damaged.  The Board is unable to access the files for review.  Although generally VA is not bound by an SSA determination, it is pertinent to the claim because the Veteran claimed that he was unable to work in part because of disabilities here on appeal.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Therefore, a request for another compact disc of SSA records is necessary.  

Records of Employment

In November 2007, the Veteran submitted a claim for a total rating based on individual unemployability.  He reported that he had last worked as a school teacher from 1985 to 2005 and left the employment because of diabetes, ankle, and hearing loss disabilities.  However, the Veteran also noted that he was receiving a normal retirement and not a disability pension.  In a January 2008 employer's report, a school payroll specialist noted that the Veteran was employed from 1985 to 2005 when he retired but disability questions were left blank or noted as "unknown."  The specialist referred to the office of the Florida Division of Retirement.   In a March 2009 statement, an assistant principal at the Veteran's school noted that they worked together starting in 1991 and that the Veteran had difficulty teaching because of his hearing disability which led to the Veteran's decision to leave his teaching job.  However, in a June 2008 VA examination, the examiner noted the Veteran's report that he had to give up teaching within one year of military retirement because of excessive sleepiness.  

The evidence of the Veteran's disability and reasons for leaving his last place of employment is inconsistent but relevant to his sleep disorder and his claim for a TDIU.  A request to the Florida Division of Retirement is necessary to determine the length of employment as a teacher, the reasons for ending that employment, and the accommodations for disability were may have been provided during the employment.  

Hypertension and Erectile Dysfunction

The Veteran was qualified for flight duty during most of his active duty.  The effective Army regulation provided that systolic blood pressure greater than 140 mmHg or diastolic pressure greater than 90 mm Hg were causes for medical unfitness for flying except for temporary waivers.  Standards of Medical Fitness, AR 40-501, 4-15 (Jan. 1984) 

The Veteran's blood pressure was noted during 17 examinations including the entry and retirement examinations.  On one occasion in October 1979, blood pressure was measured as 122/98 and the examiner noted a "probable history of high blood pressure" even though all service treatment and examination records prior to 1979 were silent for any measurements of high blood pressure or diagnoses of hypertension.  One month later, a follow-up series of six measurements were normal, and the Veteran remained qualified for flight duty.  At no time during active duty was the Veteran diagnosed with hypertension or restricted from flying duty because of high blood pressure.  

Following the 1979 examination, the Veteran's blood pressure was measured on an additional 23 occasions coincident with physical examinations or treatment for sore throat, upper respiratory, and lower digestive infections.  On ten of 23 occasions, diastolic pressure was 90 mmHg or greater but normal on all others.  On all occasions systolic pressure was less than 140 mmHg.  Both systolic and diastolic blood pressure was normal on physical examinations in 1983 and on the retirement examination in May 1985.  

In correspondence in March 2009, the Veteran's representative noted that he expected the Veteran to testify at a hearing that he concealed his hypertension from examiners in service so that he could remain on flight duty.  Given the frequent recorded blood pressure measurements in the service treatment records, it is not clear how the Veteran concealed his status.  The representative also expected the Veteran's spouse to testify that she measured the Veteran's blood pressure on several occasions in the 1980s and was concerned that the Army did not provide treatment, a statement inconsistent with the Veteran's desire to conceal his status.  The claims file does not contain any direct written or oral statements to this effect from the Veteran or his spouse.  

In September 1987, a VA physician noted the Veteran's reports that he was diagnosed with hypertension in 1981, that he had his blood pressure checked yearly, and the most recent measurement was 140/98 mmHg.  The physician confirmed the measurements, diagnosed mild hypertension, and referred the Veteran for treatment.  The Veteran received very infrequent VA outpatient care but clinicians noted the continued use of medication to control blood pressure. 

In August 2008, a VA physician's assistant (PA) noted a review of the claims file but in another location in the report indicated that he did not review service or VA medical records.  The PA noted the Veteran's reports that he was told of the onset of "borderline" hypertension in 1979.  On examination, three blood pressure measurements were normal with the use of medication.  The PA continued the diagnosis of hypertension but was unable to provide an opinion whether the disorder first manifested in service or was caused by events in service.  The PA provided no explanation or comments regarding the service treatment records or VA examination in 1987. 

The Board concludes that this examination was inadequate because the examiner did not indicate a thorough review of the records, inaccurately indicated that the Veteran was diagnosed with hypertension in service, and provided no reasons for his inability to provide an opinion.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service connection or rating context if it contains only data and conclusions without reasoning or rationale.)  Therefore, an additional VA examination is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2012). 

As there is lay and medical evidence that the Veteran's reported erectile dysfunction may be caused by medications for hypertension, the Board will defer a decision on this issue pending additional development. 

Sleep Apnea and Narcolepsy

Service treatment records are silent for any symptoms, diagnoses, or treatment for sleep apnea or narcolepsy.  On all 17 physical examinations, the Veteran denied any frequent problems sleeping or periods of unconsciousness.  The effective Army regulation provided that any history of unexplained syncope or narcolepsy was disqualifying for flight duty.  Standards of Medical Fitness, AR 40-501, 4-23 (Jan. 1984).

A VA examination in September 1987 is silent for any reports by the Veteran of sleep apnea or narcolepsy. 

In June 2008, the same VA PA noted a review of the claims file and the Veteran's reports that in the last year of service he had difficulty nodding off during the day.  This is inconsistent with his fellow officer reports of similar symptoms early in service.  The Veteran reported that after service he worked for one year as a teacher but left that job because of excessive daytime sleepiness and lack of focus.  The Veteran reported that he did not seek treatment until 2006 when a private sleep study showed severe sleep apnea and he was provided a continuous positive airway pressure device.  Records of this testing and diagnosis were not authorized for recovery by the Veteran.  The PA noted amazement that the Veteran waited from 1985 to 2006 to seek treatment but concluded based on the need to stop working as a teacher within one year of military retirement that sleep apnea was related to his active service.  The PA did not evaluate or diagnose narcolepsy.  

In statements in March 2009, two former senior Army officers noted that they had been stationed with the Veteran during flight training and remained acquainted with him later in their service.  Both noted occasions when the Veteran appeared rested but suddenly fell asleep at unusual times during work, school, or social events.  Fortunately, they did not report witnessing this behavior while the Veteran was flying an aircraft and did not explain why they considered the symptoms acceptable for a pilot.  

In correspondence in March 2009, the Veteran's representative noted that the Veteran would provide oral testimony that he and his spouse concealed his sleep symptoms so that he could continue flight duty.  In a statement in February 2010, the Veteran's spouse reported observing occasions since 1969 when the Veteran would appear rested and suddenly fall asleep.  These symptoms occurred at the time the Veteran was flying and included his combat tour of duty.  The spouse reported occasions since 1983 when the Veteran would snore loudly and appear to stop breathing.  

Also in March 2009, an assistant principal noted that he worked at the same school as the Veteran from 1991 to 2002 and continued his acquaintance thereafter.  The assistant principal noted that the Veteran stopped teaching in 2005 because of his hearing disability.  The principal did not mention any symptoms of daytime sleepiness.  

The Board concludes that the criteria for VA to provide an examination were met as there was medical evidence of a diagnosis of sleep apnea and some inconsistent evidence of an onset in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  However, the June 2006 VA examination was inadequate because it did not address the contention that the Veteran's symptoms were also a manifestation of narcolepsy and because the opinion was based on inaccurate facts, specifically that the Veteran stopped working as a teacher within one year of military retirement because of a sleep disorder.  VA must ensure that any medical opinion is based on sufficient facts or data.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, an additional VA examination is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2012). 

Total Disability Based on Individual Unemployability

The Veteran contended that he was unable to continue working in part because of his sleep disorder.  As service connection for this disability remains under review, the Board will defer a decision on TDIU.  Further, the Veteran also contends that he is unemployable because of his service connected hearing, ankle, and peripheral neuropathy disabilities.  VA examiners have provided separate opinions on the impact of the hearing and neuropathy, but there has been no medical assessment of the combined impact of all service-connected disabilities on the Veteran's capacity for all forms of substantially gainful employment.  Therefore, following the development directed above, a VA examination of the Veteran's combined disabilities is necessary to decide the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request another compact disc file of records of the adjudication of disability benefits by the Social Security Administration.  Associate the disc with the claims file. 

2.  Request from the Veteran's last employer, Volusia County School Board, Daytona, Florida, information on whether the Veteran was terminated or retired for medical disabilities, and if so, what disabilities precluded further employment and what accommodations if any were provided to him during his employment.  

3.  Request from the Veteran authorization to obtain all records of private medical care for sleep disorders and hypertension since 1985 including the sleep studies in 2006.  If authorized, request the relevant treatment records and associate any records received with the claims file.  

4.  Request records of VA outpatient treatment since October 2007 and associate any records received with the claims file. 

5.  Then, schedule the Veteran for the following VA examinations.  The examinations may be combined if appropriate to the training and experience of the examiner.  Provide the claims file including the service records to each examiner and request that the examiner review the complete file and note the review in an examination report. 

a.  Hypertension.  

(1)  Request that an examiner note the detailed history of blood pressure measurements in military treatment reports and examinations, the post-service VA examination and outpatient treatment records, and the lay statements of the Veteran, and provide an opinion whether the Veteran's current hypertension first manifested in or within one year of discharge from active service or was caused or aggravated by any aspect of active service. 

(2)  If the examiner is unable to provide an opinion, the examiner must provide a reason such as insufficient credible evidence, shortfalls in the state of medical knowledge, or lack of training and experience of the examiner.  

b.  Sleep Apnea and Narcolepsy.  

(1) Request that the examiner evaluate the Veteran's diagnosed sleep apnea and determine whether the Veteran has narcolepsy.  

(2)  Request that the examiner consider the lay statements of the Veteran's fellow officers, the nature of his military occupation, his record of military treatment and service, and his post service occupation as a teacher until 2005.   Request that the examiner provide an opinion whether the Veteran's current sleep apnea and narcolepsy, if diagnosed, first manifested in service or was caused or aggravated by any aspect of service.   

(3)  If the examiner is unable to provide an opinion, the examiner must provide a reason such as insufficient credible evidence, shortfalls in the state of medical knowledge, or lack of training and experience of the examiner.  

c.  Total Disability base on Individual Unemployability

(1)  Request that the examiner evaluate the severity of the Veteran's service connected disabilities including hearing loss, tinnitus, bilateral ankle disorders, diabetes mellitus, bilateral peripheral neuropathy, scars on the neck and back, and (if service connection is awarded by the RO) sleep apnea, narcolepsy, and hypertension. 

(2)  Request that the examiner provide an opinion whether the combined impairment of all service connected disabilities precludes the Veteran from securing or following all forms of substantially gainful employment.  

(3)  If the Veteran is capable of some forms of substantially gainful employment, the examiner must provide specific examples of suitable occupations based on the level of disability, education, and skills of the Veteran but not considering his age. 

(4)  If the examiner is unable to provide an opinion, the examiner must provide a reason such as insufficient credible evidence, shortfalls in the state of medical knowledge, or lack of training and experience of the examiner.  

6.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims for service connection for hypertension, sleep apnea and narcolepsy, erectile dysfunction, and a total rating based on individual unemployability.   If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


